                                                                           eLERKS OFFIGE U.S.DIST.COUR'.
                                                                                 AT ROANOKE,VA
                                                                                       FILED

                       IN THE UNITED STATES DISTRICT COURT
                                                                                  JAd 32 2222
                      FO R TH E W E STER N D ISTR ICT OF VIR G INIA BKJULIA C UD ,G ERK
                                  ROANOK E DIVISION                       Dth nyc K
JO W ELL TR W IS LEG END R E,                  )    CASE NO.7:19CV00814
                                               )
               Plaintiff,                      )
                                               )   M EM ORANDUM OPIM ON
                                               )
DETECTIVE E.M ANEY,L'
                    1SAL.,                     )   By: Glen E.Conrad
                                               )   SeniorUnitedStatesDistrictJudge
               D efendants.                    )
       JowellTravisLeGendre,aVirginia inmateproceeding pro K ,filed thiscivilrightsaction

pursuant to 42 U.S.C.j1983,alleging that law entbrcement authorities have violated his
constitutionalrightto equalprotection by refusing to investigate hiscriminalcomplaintagainst

the woman who accused him of crim es. Upon review ofthe record,the courtfinds thatthe .

action m ustbe sum m arily dism issed.



       LeGendre'ssubm issions allege the following svquence ofevents on which he bases his

claim s.l He isincarcerated atthe Albemarle Charlottesville RegionalJail. LeGendre,who is

black,has claimed that a white woman attacked and injured him with a knife, but 1aw
enforcement authorities relied on her version of their encounter to pursue several serious

crim inalchazgesagainsthim . LeGendre filled outa criminalcomplaintagainstthewom an,but

wastold thathis complaintwould notbe investigated,because Eçthey don'tusually allow cross-

w arrants.'' Com pl.3,ECF N o.1.




         l 'Fhis summary offactsincludes detailsfrom LeGendre'spriorj1983 complaint. SeeLeGendrev.
Monev,No.7:19CV00686,2019 WL 5598320,at*2 (W .D.Va.Oct.30,2019)(summarily dismissed without
prejudice,pursuantto28U.S.C.j1915A(b)(1),forfailuretostateequalprotectionclaim).
       LeGendre tiled a Citizen Complaint Fonn with the Charlottesville Police Department

(ç1CPD'') against Detective E.M aney,z contending that the reason for the decision not to
investigate LeGendre's crim inal com plaint against the wom an was race discrimination.

LeGendrestated,$1A whitewom an wasableto getm elocked away with hertestim ony alonebut

a black m an w ith evidence that she lied and assaulted him can't even get an investigation.''

Compl.Attach.5,ECF N o.1-1. A CPD lieutenantspokewith LeGendre abouthiscomplaint. A

few weeks later,the lieutenant notified him thatthe CPD investigation of his complaint was

completedand thatSttheevidenceandstatementscollected ...gdid)notsuffkiently support''his
discrim ination claim againstthedetective.1d.at3.LeGendrehasasserted thatifauthoritieshad

investigated his complaintagainsthisattacker,she would have been azrested and he would have

been released.

      LeGendre filed this j 1983 action, alleging that these events and the policy against
investigating cross warrants violated his rights tmder the Equal Protection Clause of the

Fourteenth Am endm ent. He sues the detective and the lieutenant, the CPD, and the

Charlottesville Comm onwealth'sAttorney'sOffice,seeldng m onetary dam ages and Gtarlofficial

and tmbiasedinvestigationofghis)claim.''1d.


      The court is required to dismiss any action or claim sled by a prisoner against a

governmentalentity oroffcerifthe courtdeterminesthe action orclaim isfrivolous,malicious,

orfailsto statea claim on which reliefmay begranted. 28U.S.C.j 1915A(b)(1). ln orderto
state aclaim in any federalcivilaction,theplaintiff'stsgflactualallegationsmustbeenough to



      2 CourtrecordsalsorefertothisofficerasDetectiveM oney.


                                                2
raise a rightto reliefabove the speculative level,''to one thatis çtplausible on its face,''rather

thanmerelyltconceivable.''BellAtl.Corp.v.Twombly,550U.S.544,570(2007).
        LeGendre's allegations do notstatethe necessary elementsofan equalprotection claim .

He does notprovide any inform ation aboutthe nattzre ofthe wom an'sclaim s againsthim ,the

circumstancesoftheirencounter,orhow sheinjuredhim.Thus,thecourtcnnnotfindthathehas
metthe requirem ent of showing that he was sim ilarly situated to the wom an in al1 relevant

respects. Veney v.W yche,293F.3d 726,730 (4th Cir.2002). LeGendrealsohasnotsatisfied
the requirem entto show purposefuldiscrim ination,which takesm orethan conclusory allegations

ofracism ordiscrimination. Chanmanv.Reynolds,378 F.Supp.1137,1140 (W .D.Va.1974).
H em ustallege facts establishing thata lGdiscrim inatory purpose was am otivating factor''in the

challenged, official decision. Village of Arlington Heiahts v. M etronolitan Housing

DevelopmentCop .,429 U.S.252,266 (1977).t'gA.
                                            qbsentsomefacmalevidencethecotu'
                                                                           twill
notlook behind the determinations ofprison officialson m ere accusationsthatthey are racially

m otivated.'' Chapman,378 F.Supp.at1140. LeGendreprovidesno such factualsupportforhis

race discrim ination claim . Atthe m ost,he allegesthathe isblack and did nothavehiscriminal

com plaintprosecuted,while a white wom arl's crim inalcomplaintagainsthim wasprosecuted.

H e provides no facm al basis to supporta reasonable inference that the official decision notto

prosecutehiscomplaintwasbased on race,ratherthan on a legitim ate,nondiscrim inatory factor,

such asthe totality ofthe evidence already collected by authodties to supportthe chargesthat

stem m ed from the w om an'scom plaintagainstLeGendre.3




       3 Court records online indicate that LeGendre has been tried and is aw aiting sentencing in the
Charlottesville CircuitCourton chargesofobjectsexualpenetration by force,sodomy ofahelplessvictim orby
force,andpeeping intoaresidencethrough thedoor,among others.
       M oreover,LeGendre has no constimtionalrightto have another.person investigated for

criminalofenses. SeeLindaR.S.v.Richard D.,410 U.S.614,619 (1973). Similarly,hehas
$çnojudicially co> izableinteyestintheprosecution ornonprosecution ofanother.''Id.
       Despitetheopportunitythatthedismissalopinion in Leoendre'spdorj1983 casegave
him to correcthisfacm alpleading defk itsin thisnew case,hiscomplnlnthere also failsto svte

anyclaim upon which reliefcouldbepantedtmder5 1983.Accordingly,thecourtwilldismiss
LeGendre'sactionwithoutprejudice,pursllnntto j1915A(b)(1),forfailuretostateaclnim.An
appropriateorderwillissueherewith.

       The Clerk is directed to send copies of this m em orandum opinion and accompanying

orderto plaintiff

       ENTER:This Fa# day ofzarmary, 2020.


                                                SeniorUnited StatesDistrictJudge




                                            4
